 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT is made at Cleveland, Ohio, as of the 16th day of
August, 2005, by and between AMERICAN GREETINGS CORPORATION, an Ohio corporation
(herein called the “Corporation”) and Michael J. Merriman (herein called
“Employee”).
     In consideration of the covenants hereinafter set forth, the parties hereto
mutually agree as follows:

1.   Employment. Subject to the provisions hereof, the Corporation shall employ
Employee as Senior Vice President, Chief Financial Officer. Employee will have
responsibility for the Corporation’s financial function. Employee shall devote
Employee’s full business time and attention and give Employee’s best efforts to
the business affairs of the Corporation. Employee recognizes that in serving as
an officer of the Corporation, Employee serves solely at the pleasure of the
Corporation and that employment in such capacity or in any other capacity may be
terminated at any time by the Corporation.   2.   Compensation.

  A.   Base Salary. The Corporation shall, during the term of this Employment
Agreement, pay to Employee as minimum compensation for services a base salary of
$400,000 annually (less appropriate withholdings and deductions). Employee’s
salary will be reviewed annually, and may be increased based on Employee’s
performance or increased responsibilities.     B.   Incentive Bonus. Employee
shall participate in the Key Management Annual Incentive Plan at the Senior Vice
President level, with a target percentage of 80% of Employee’s base salary. The
actual incentive payment, if any, will be adjusted up or down based on
individual business unit and corporate performance. Employee acknowledges
receipt of a copy of this plan. Employee shall be eligible for an incentive
payment for fiscal year 2006, calculated as described above, with the incentive
payment calculated based upon the amount of the Employee’s base salary actually
paid during fiscal year 2006, provided that Employee has worked for the
Corporation for at least six months in fiscal year 2006.     C.   Senior Vice
President Stock Options. Employee shall participate in the Corporation’s stock
option plan(s) at the Senior Vice President level as follows:

  i.)   35,000 options for American Greetings Class A Common Stock will be
granted within 90 days of the date Employee begins employment with the
Corporation. The grant price of the options will be the New York Stock Exchange
(NYSE) closing price of the stock on the date of grant. Of the 35,000 options,

1



--------------------------------------------------------------------------------



 



  ¨   17,500 will vest one year from the date of grant; and     ¨   17,500 will
vest two years from the date of grant.

  ii.)   35,000 additional options for American Greetings Class A Common Stock
will be granted annually thereafter; provided that the size of such grants may
be increased or decreased based on individual performance and on the
Corporation’s stock option grant practices generally. The actual grant date will
be the date approved by the Board of Directors for a general grant to other
employees. Of each annual grant of 35,000 options:

  ¨   17,500 will vest one year from the date of the grant; and     ¨   17,500
will vest two years from the date of the grant.

  iii.)   If termination of employment occurs before the vesting of some or all
of these options, Employee will forfeit any unvested options, except as
otherwise provided under paragraph 5 below.     iv.)   The grants will be
subject to the terms of the applicable stock option plan(s) and a stock option
agreement between Employee and the Corporation, copies of which Employee
acknowledges receiving. Where the terms of such plan and the terms of this
Employment Agreement differ, the terms of the plan shall prevail; where the
terms of the stock option agreement and this Employment Agreement differ, the
terms of this Employment Agreement shall prevail.

  D.   Supplemental Stock Options.

  i)   Employee will be granted a supplemental grant of 60,000 stock options for
American Greetings Class A Common Stock within 90 days of the date Employee
begins employment with the Corporation. The grant price of the options will be
the New York Stock Exchange (NYSE) closing price of the stock on the date of
grant. All 60,000 options will vest 48 months from the date Employee begins
employment with the Corporation; however,

  ¨   if the American Greeting stock price closes at or above $35 per share on
any day prior to the vesting date, 10,000 of these options will vest
immediately;     ¨   if the American Greetings stock price closes at or above
$40 per share on any day prior to the vesting date, 10,000 of these options will
vest immediately;     ¨   if the American Greetings stock price closes at or
above $45 per share on any day prior to the vesting date, 20,000 of these
options will vest immediately;

2



--------------------------------------------------------------------------------



 



  ¨   if the American Greetings stock price closes at or above $50 per share on
any day prior to the vesting date, 20,000 of these options will vest
immediately.

  ii)   If termination of employment occurs before the vesting of some or all of
these options, Employee will forfeit any unvested options, except as otherwise
provided under paragraph 5 below; provided, however, if vesting is accelerated
under paragraph 5, that accelerated vesting will apply only to 40,000 of the
60,000 stock options; the remaining 20,000 stock options shall be forfeited.    
iii)   This supplemental grant will be subject to the terms of the applicable
stock option plan(s) and a stock option agreement between Employee and the
Corporation, copies of which Employee acknowledges receiving. Where the terms of
such plan and the terms of this Employment Agreement differ, the terms of the
plan shall prevail; where the terms of the stock option agreement and this
Employment Agreement differ, the terms of this Employment Agreement shall
prevail.

3.   Other Benefits.

  A.   Benefits. Employee shall be eligible to participate in American Greetings
benefit programs, as they may be revised from time to time, including health
care, disability and life insurance. Employee acknowledges receiving the
Benefits-by Design booklet, which describes these programs.     B.   Profit
Sharing and Savings Plan. Employee shall be eligible to participate in the
American Greetings Retirement Profit Sharing and Savings Plan, as it may be
amended from time to time, a copy of which Employee acknowledges receiving.    
C.   Automobile and Insurance. Employee shall receive other benefits normally
provided to Senior Vice Presidents, as they may be changed from time to time,
including the personal use of a company automobile and additional company paid
life, AD&D and personal liability insurance, as described in the Executive
Benefits booklet, a copy of which Employee acknowledges receiving.

3



--------------------------------------------------------------------------------



 



4.   Termination of Employment. Employment may be terminated as follows:

  A.   Disability. If Employee becomes incapacitated due to physical or mental
illness, and is unable to perform his/her duties for six consecutive months, the
Corporation may terminate Employee’s employment.     B.   Death. Employment
shall terminate automatically upon Employee’s death. Corporation shall pay to
Employee’s estate Employee’s base salary through the end of the month in which
death occurs as well as the entire amount of any earned but unpaid bonus for the
fiscal year prior to the Employee’s death. If Employee had completed at least
six months of active employment in the fiscal year prior to his death, he shall
be entitled to continued participation in the Key Management Annual Incentive
Plan at the Senior Vice President level under the same terms and conditions as
specified in subsection 5.B.(b)ii) below, with payment to be made to Employee’s
estate, and to be based on actual earnings through the end of the month in which
Employee’s death occurs...     C.   By Corporation For Cause. Corporation may
terminate Employee’s employment immediately upon notice for a gross violation of
Employee’s obligations to the Corporation. A gross violation is defined as
Employee’s: (i) willful misconduct; (ii) breach of fiduciary duty to the
Corporation: (iii) material, continued and intentional failure to perform duties
after receipt of timely written notice of such failure (which notice specifies
in reasonable detail the failure) and after Employee’s failure to timely cure
such failure further provided that a single instance of bad judgment that is
promptly addressed and cured after written notice as described above shall not
constitute grounds for termination pursuant to this clause: (iv) willful
violation of any law, rule, final cease-and-desist order or regulation (other
than traffic violations and similar offenses) which would demonstrably damage
the business, prospects or reputation of the Corporation; or (v) other behavior
or actions that a reasonable person would conclude evidence moral turpitude
which would demonstrably damage the business, prospects or reputation of the
Corporation..     D.   By Employee With Sufficient Reason. Employee may
terminate employment: (1) within 90 days after a change in control, as defined
herein; or (2) if Employee’s duties are reduced by the Corporation to a level
clearly below the level Employee held prior to the reduction or if the
Employee’s compensation is reduced below the amounts specified in paragraph 2
above and Employee elects to separate within 30 days of either such reduction;
or (3) if, after 36 months, but before 48 months after Employee’s date of hire,
Employee has not been offered responsibility for operating and managing a
“Qualified Business Unit.” A Qualified Business Unit is a business unit of the
Corporation that meets the following requirements: i. Employee would have
general management and profit and loss responsibility for the business unit; ii.
Management of the business unit by Employee would not require the Employee to
relocate outside of the greater Cleveland, Ohio area; and iii. The business unit
is of a size and significance to the Corporation as a whole such that the
presence or absence of that business unit would be considered material by the
U.S. Securities and Exchange Commission.. The option to terminate employment set
forth in this subsection 4.D (3) shall be available to Employee

4



--------------------------------------------------------------------------------



 



      only for the a12 month period commencing on the 36 month anniversary of
Employee’s first day of employment with Corporation and ending on the 48 month
anniversary of Employee’s first day of employment with the Corporation.     E.  
By Corporation or Employee At-Will. Corporation or Employee may terminate
employment upon 30 days written notice.

5.   Severance.

  A.   The Corporation will pay Employee severance if employment is terminated
by Employee under section 4.D or by Corporation under section 4.E (each a
“Severance Event”).     B.   The severance granted under these circumstances
will be the greater of:

  (a)   the Corporation’s severance policy in effect at the time of termination
or,     (b)   the following:

  i.)   12 months of base salary less applicable deductions and withholdings at
the rate in effect on the date of the Severance Event, payable in monthly
installments beginning on the 15th of the month following the Severance Event;  
  ii.)   continued participation in the Key Management Annual Incentive Plan at
the Senior Vice President level for the fiscal year in which the Severance Event
occurs, but only if Employee has completed at least six months of active
employment in that fiscal year. The pay out, if any, shall be based on the
actual pay out percentage earned under Employee’s plan in that fiscal year,
individual performance at no less than “meets expectations” (or such other
satisfactory performance measure as may be in effect in the future), and
Employee’s actual base salary earned in that fiscal year up to the date of the
Severance Event. Payment of the incentive, if any, shall occur at the time of
payment of incentives to other plan participants;     iii.)   vesting as of the
date of the Severance Event of any stock options granted prior to such date that
are granted under the provisions of Paragraph 2.C. and D. (except for 20,000 of
the options granted under D.) and that would otherwise have vested within
12 months of such date;     iv.)   continued use of Employee’s company provided
car for 30 days after the date of the Severance Event; and     v.)  
participation in the company’s health care programs for 12 months from the date
of the Severance Event, at the active employee rate.

  C.   If Employee is eligible for severance, Employee may elect severance under
Paragraph 5.B.(a) or (b) above. However, the severance granted under one option
or the other shall be instead of, and not in addition to, any other severance or
separation benefits normally

5



--------------------------------------------------------------------------------



 



      granted to officers. No other severance or other compensation or benefits
not specified herein shall be due or payable to Employee following termination
of employment, except for benefits under the Executive Deferred Compensation
plan or Retirement Profit-Sharing and Savings plan in accordance with the terms
of the plans.     D.   In order to receive any severance benefit hereunder,
Employee shall execute a waiver and release of claims in a form satisfactory to
the Corporation.     E.   “Change in control” shall mean the occurrence of any
of the following events, individually or in combination:

  (a)   Corporation is merged or consolidated or reorganized into or with
another corporation or other legal person, and as a result of such merger,
consolidation or reorganization less than a majority of the combined voting
power of the then-outstanding securities of such corporation or person
immediately after such transition is held in the aggregate by the holders of
Corporation’s common shares immediately prior to such transaction;     (b)  
Corporation sells or otherwise transfers all or substantially all of its assets
to any other corporation or other legal person, and less than a majority of the
combined voting power of the then-outstanding securities of such corporation or
person immediately after such sale or transfer is held in the aggregate by the
holders of Corporation’s common shares immediately prior to such sale or
transfer;     (c)   There is a report filed on Schedule 13D or Schedule 14D-1
(or any successor schedule, form or report), each as promulgated pursuant to the
Securities Exchange Act of 1934 (the “Exchange Act”), disclosing that any person
(as the term “person” is used in Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act) has become the beneficial owner (as the term “beneficial owner” is
defined under Rule 13d-3 or any successor rule or regulation promulgated under
the Exchange Act) of securities representing 20% or more of the voting power of
Corporation’s common shares;     (d)   Corporation files a report or proxy
statement with the Securities and Exchange Commission pursuant to the Exchange
Act disclosing in response to Form 8-K or Schedule 14A (or any successor
schedule, form or report or item therein) that a change in control of
Corporation has or may have occurred or will or may occur in the future pursuant
to any then-existing contract or transaction; or     (e)   If during any period
of two consecutive years, individuals who at the beginning of any such period
constitute the directors of Corporation cease for any reason to constitute at
least a majority thereof, unless the election, or the nomination for election by
Corporation’s shareholders, of each director of Corporation first elected during
such period was approved by a vote of at least two-thirds of the directors of
Corporation then still in office who were directors of Corporation at the
beginning of any such period.

Notwithstanding the foregoing provisions of Section (c) and (d) above, a “Change
in Control” shall not be deemed to have occurred for purposes of this Agreement
(i) solely because (A) Corporation; (B) a subsidiary; (C) any
Corporation-sponsored employee stock ownership plan or other employee benefit
plan of Corporation; or (D) any family member of

6



--------------------------------------------------------------------------------



 



Jacob Sapirstein (including lineal descendants, spouses of such descendants, the
lineal descendants of any such spouses, the spouse of any such spouses’ lineal
descendants and trusts (including voting trusts) either files or becomes
obligated to file a report or proxy statement under or in responses to
Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any successor
schedule, form or report or item therein) under the Exchange Act, disclosing
beneficial ownership by it of shares, whether in excess of 20% of the voting
power of Corporation’s common shares or otherwise, or because Corporation
reports that a Change in Control of Corporation has or may have occurred or will
or may occur in the future by reason of such beneficial ownership or (ii) solely
because of a Change in Control of any subsidiary.

6.   Non-Compete. Employee covenants and agrees that in consideration of
employment as an officer of the Corporation, for a period of twelve months after
termination of employment, regardless of the reason for such termination,
Employee shall not, directly or indirectly, individually or on behalf of another
person or entity, or in a consulting or freelance capacity, engage in any of the
following: (1) without the prior written approval of the Corporation, enter into
the employment of any person, firm or corporation in the United States or
Canada, which at the date of Employee’s termination shall be manufacturing or
selling products that are substantially similar in nature to the products being
then manufactured or sold by the Corporation; (2) contact or solicit any
customer of Corporation for the purpose of providing services or products
competitive with those provided by Corporation; (3) induce any customer of
Corporation to cease doing business in whole or in part with Corporation; or
(4) solicit any employee of Corporation to leave his or her employment with
Corporation.

7.   Confidentiality. Employee agrees that during the period of employment and
thereafter, except as required by Employee’s employment duties, Employee will
keep confidential, will use only for the benefit of the Corporation, and will
not disclose any information, records, documents or trade secrets of the
Corporation acquired by Employee during employment. Upon termination of
employment, Employee will immediately return to the Corporation any keys, credit
cards, badges, passwords or other property belonging to the Corporation, and any
record or other document (whether in paper or electronic format, and including
all copies thereof) relating to the business of the Corporation, it being
recognized by Employee that such information is the property of the Corporation.

8.   Injunctive Relief. The parties acknowledge that any violation of
Paragraph 6 or 7 would cause serious and irreparable harm to the Corporation,
and that money damages would not constitute an adequate remedy for such breach.
Therefore, in the event of a breach or threatened breach of Paragraph 6 or 7,
the Corporation shall be entitled to injunctive relief without the posting of
any bond or other security, retraining and enjoining Employee from performing
any acts prohibited by this Agreement or otherwise prohibited by law, or
ordering Employee to perform the acts required by this Agreement, in addition to
any other rights or remedies. The Corporation shall be entitled to reasonable
attorney fees and costs incurred in enforcing this Agreement. Employee has read
and considered the restrictions of Paragraphs 6 and 7, and agrees that they are
fair and reasonably required for the protection of the interests of the
Corporation. Should a determination be made by a court of competent jurisdiction
that the character, duration or geographical scope of any provision of Paragraph
6 or 7 is unreasonable, then it is the intention of the parties that the
provisions be construed

7



--------------------------------------------------------------------------------



 



    to enforce those provisions to the extent that they are reasonable in light
of the circumstances as they then exist.

9.   Dispute Resolution. Except for enforcement of Paragraphs 6 and 7, Employee
agrees to submit any dispute relating to or arising out of employment or this
Agreement to the Corporation’s Dispute Resolution Program, provided that any
arbitration thereunder shall be binding arbitration.

10.   Non-Disparagement. Employee agrees that at no time during or subsequent to
employment with the Corporation will Employee either directly or indirectly make
any statements to third parties (whether verbal or written) disparaging of the
Corporation or any of its directors, officers or employees.

11.   Governing Law and Surviving Clauses. This Agreement shall be governed by
and interpreted under the laws of the State of Ohio. The following paragraphs
shall survive the term of this Agreement: paragraphs 5,6,7,8, 9, 10 and 11. This
Agreement, including the plans, agreements, policies and programs referenced
herein, constitutes the entire agreement between the parties with respect to the
subject matter hereof.

12.   Consultation. Employee acknowledges that prior to signing this Agreement,
Employee has had sufficient opportunity to consult with Employee’s legal and
financial advisors regarding the terms of this Agreement.

AMERICAN GREETINGS CORPORATION

         
By:
       /s/ Zev Weiss    
 
       
 
  Zev Weiss    
 
  Chief Executive Officer    
 
       
 
       /s/ Michael J. Merriman    
 
       
 
  Employee    

8